Per Curiam.
The record returned with this writ shows that upon a certiorari out of the Supreme Court, directed to the Camden *686County Quarter Sessions, an indictment pending therein against plaintiff in error was returned, and a motion to quash the indictment was made in the Supreme Court, which court denied the motion and remitted the record to the Camden Sessions for trial.
The ease discloses no final judgment, and upon the authority of Parks v. State, 33 Vroom 664, the writ must be dismissed.
For dismissal — The Chan cellos, Chibe Justice, Dixon, G-ummere, Collins, Fort, Hendrickson, Bogert, Adams, Vredenburgh, Vooehees, Yroom. IS.